DETAILED ACTION
This is a first Office Action on the merits and is responsive to the originally filed application papers. Claims filed on 10/21/2019 are being examined. Claims 1-21 are being considered and further pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Para [0039] line 3-4, the specification recites .  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“a Global Positioning System (GPS) navigation unit”, “a communicator”) that is coupled with functional language (“to determine”, “to communicate”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows:

”a Global Positioning System (GPS) navigation unit configured to determine a route to the destination, a distance from a current location of the vehicle to the destination, and an estimated arrival time of the vehicle at the destination” recited in claim 12. For the purposes of examination, the examiner will take “a Global Positioning System (GPS) navigation unit” as part of a program implemented by a processor using instruction stored in memory or equivalent in conjunction with a GPS based on the following excerpt(s) from the specification: 
Para [0074] line 1-7 : “Some forms of the present disclosure may also be embodied as computer readable code on a computer readable recording medium. The computer readable recording medium is any data storage device that can store data which can thereafter be read by a computer system. Examples of the computer readable recording medium may include read-only memory (ROM), random-access memory (RAM), CD- ROMs, magnetic tapes, floppy disks, optical data storage devices, and carrier waves (such as data transmission over the internet).”

”a communicator configured to communicate with near-by vehicles” recited in claim 12. For the purposes of examination, the examiner will take “a Global Positioning System (GPS) navigation unit” as any device able to transmit and receive based on the following excerpt(s) from the specification: 
Para [0039] line 1-12 : “A communicator 110 mainly collects information through its antenna 150 (e.g. V2V communication antenna) from near-by vehicles that are located within a predetermined distance from the destination to predict whether the near-by vehicles are to be arrived at the destination. The information collected from the near-by vehicles may include a speed of the near-by vehicles, a direction of the near-by vehicles, a drive gear of the near-by vehicles, and a number of passengers in the near-by vehicles. Also, the communicator 110 transmits information regarding statuses of the near-by vehicles to the controller 130. The communicator 110 may be a vehicle-to-vehicle (V2V) communication device, Dedicated Short Range Communications (DSRC) device, cellular device, or any similar communication device. Alternatively, the V2V communication device may be used together with or replaced by a vehicle-to-infrastructure (V21) communication device or a cloud communication device.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As claims 11 and 12 recite "...to collect the information from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-12, and 14-21 are rejected under 35 U.S.C. 101 because the invention is directed to an abstract idea without significantly more.

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claim 1 is directed toward A method.  Therefore, it can be seen that it/they fall(s) within one of the four statutory categories of invention.  However, the claim(s) 1 and 3-11 do not pass the other steps in the test for patentability.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claim(s) 1 recite(s) the abstract ideas “determining…the destination of the vehicle, a distance from a current location of the vehicle to the destination, and an estimated arrival time of the vehicle at the destination”, “calculating…a number of target vehicles based on second information received from the near-by vehicles, wherein each of the target vehicles is expected to arrive at the destination within a predetermined time period of the estimated arrival time”, and “estimating…the wait time at the destination based on the calculated number of target vehicles” which comprise “Mental Processes”.  For example, a person can determine a destination of a vehicle, a distance from a current location of the vehicle to the destination, and estimate arrival time of the vehicle at the destination in their mind if they decide where to drive, determining their current location and from that determine a distance between the two locations, and then consider travel speed and distance to estimate how long it will take to drive from their location to the destination. Also, a person can calculate a number of target vehicles based on second information in their mind by considering presented information indicating which vehicles are heading to the same destination and counting the number of vehicles that satisfy a condition. Further a person can estimate the wait time at the destination based on the calculated number of target vehicles in their mind by noting that a larger number of vehicles at the destination increases the wait time.

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: Claim 1 recites additional limitations “receiving…a request from a user to estimate the wait time at the destination of the vehicle” and  “collecting first information from near-by vehicles…wherein the near-by vehicles are located within a predetermined distance from the destination” which are examples of adding insignificant extra solution activity, in this case pre-solution activity, to the judicial exception. Specifically, these examples are of mere data gathering.
Claim 1 also recites the additional limitation including “by a Global Positioning System (GPS) navigation unit”, “by a controller”, “by a user interface”, and “by a communicator” which are examples of generally linking to a technological field.
 
With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.

Step 2B Analysis: Applicant’s claim(s) 1 does not recite additional elements that provide significantly more than the recited judicial exception.  When considered individually or in combination, the additional limitations of claim 1 does not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claim 1 is: reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is are directed toward non-statutory subject matter and are rejected under 35 U.S.C. 101.

Claim 3, which is dependent on claim 1, simply adds the limitation, “wherein the first information comprises at least one of a speed of the near-by vehicles, a direction of the near-by vehicles, a drive gear of the near- by vehicles, or a number of passengers in the near-by vehicles”,  which is merely further limiting the extra solution activity of data gathering. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 4, which is dependent on claim 3, simply adds the limitation, “wherein the second information comprises at least one of a parking duration of the near-by vehicles, an operation status of the near-by vehicles, or an amount of fuel that the near-by vehicles maintain”,  which is merely further limiting the extra solution activity of data gathering. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 5, which is dependent on claim 4, simply adds the limitations, “wherein calculating the number of target vehicles comprises: determining whether the near-by vehicles are in a parking status or a driving status based on the first information; and excluding a number of non-target vehicles from a number of near-by vehicles at least one of when the non-target vehicles are parked longer than a predetermined amount of time, when the non-target vehicles are out of operation, or when the non-target vehicles do not maintain a predetermined amount of fuel to arrive at the destination”,  which is merely further limiting the mental process of calculating the number of target vehicles where the additionally mental process of determining  whether the near-by vehicles are in a parking status or a driving status based on first information can be done within a person’s mind by determining vehicles traveling at 0 mph are in a parking status. Further the mental process of excluding a number of non-target vehicles from a number of near-by vehicles can be done within a person’s mind by determining that a vehicle that is out of operation is not a target vehicle. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 6, which is dependent on claim 5, simply adds the limitations, “wherein calculating the number of target vehicles comprises: calculating a first probability that the near-by vehicles in the parking status are located at the destination based on at least one of the parking duration of the near-by vehicles, an availability of a remote start of the near-by vehicles, or a proximity of key fobs”,  which is merely further limiting the mental process of calculating the number of target vehicles where the additionally mental process of calculating a first probability that the near-by vehicles in the parking status are located at the destination which can be done by a person within their mind by determining that if the vehicle had been parked for a long time it is likely the vehicle is at the destination. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 7, which is dependent on claim 6, simply adds the limitations, “wherein calculating the number of target vehicles comprises: calculating a second probability that the near-by vehicles in the driving status arrive at the destination based on at least one of the speed of the near-by vehicles, the direction of the near-by vehicles, or navigation parameters of the near-by vehicles”,  which is merely further limiting the mental process of calculating the number of target vehicles where the additionally mental process of calculating a second probability that the near-by vehicles in the driving status arrive at the destination can be done by a person within their mind by determining a vehicle headed in the direction of the destination is more likely to arrive at the destination. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 8, which is dependent on claim 7, simply adds the limitations, “wherein calculating the number of target vehicles comprises: determining a first value based on the number of near-by vehicles in the parking status and the first probability; determining a second value based on the number of near-by vehicles in the driving status and the second probability; and calculating the number of target vehicles by adding the first value to the second value”,  which is merely further limiting the mental process of calculating the number of target vehicles where the additionally mental processes of determining a first value based on the number of near-by vehicles in parking status and the first probability and determining a second value based on the number of near-by vehicles in the driving status and the second probability can be done by a person within their mind by selecting a number of vehicles in the parking status which are likely to be target vehicles and selecting a number of vehicles in the driving status that are likely to be target vehicles, further calculating the number of target vehicles by adding the first value and the second value can be done by a person within their mind by adding the first and second values to get a total number of target vehicles. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 9, which is dependent on claim 8, simply adds the limitations, “wherein estimating the wait time at the destination comprises: estimating the wait time at the destination based on the calculated number of target vehicles and an average time per a vehicle spent at the destination”,  which is merely further limiting the mental process of estimating the wait time where the additional mental process of estimating the wait time based on calculated number of target vehicles and average time per vehicle spent at the destination can be done by a person within their mind by estimating a wait time will be longer with a larger number of calculated target vehicles as well as a longer average time per vehicle spent at the destination. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 10, which is dependent on claim 1, simply adds the limitation, “wherein collecting information from the near-by vehicles is performed by a route factoring scheme”,  which is merely further limiting the extra solution activity of data gathering. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 11, which is dependent on claim 1, simply adds the limitation, “wherein collecting the information from the near-by vehicles is performed using mesh network communication”,  which is merely further limiting the extra solution activity of data gathering by generally linking to a technological field. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Step 1: Applicant’s independent claim 12 is directed toward a machine.  Therefore, it can be seen that it/they fall(s) within one of the four statutory categories of invention.  However, the claim(s) 1 and 3-11 do not pass the other steps in the test for patentability.

Step 2A Prong I Analysis: Applicant’s independent claim(s) 12 recite(s) the abstract ideas “determine a route to the destination, a distance from a current location of the vehicle to the destination, and an estimated arrival time of the vehicle at the destination”, “ calculate a number of target vehicles based on the collected information from the near-by vehicles, wherein each of the target vehicles is expected to arrive at the destination within a predetermined time period of the estimated arrival time”, and “estimate the wait time at the destination based on the calculated number of target vehicles” which comprise “Mental Processes”.  For example, a person can determine a route to a destination, a distance from a current location of the vehicle to the destination, and estimate arrival time of the vehicle at the destination in their mind if they decide where to drive and which roads to drive on, determining their current location and from that determine a distance between the two locations, and then consider travel speed and distance to estimate how long it will take to drive from their location to the destination. Also, a person can calculate a number of target vehicles based on collected information in their mind by considering presented information indicating which vehicles are heading to the same destination and counting the number of vehicles that satisfy a condition. Further a person can estimate the wait time at the destination based on the calculated number of target vehicles in their mind by noting that a larger number of vehicles at the destination increases the wait time.

Step 2A prong II Analysis: Claim 12 recites additional limitations “collect information from the near-by vehicles” which is an example of adding insignificant extra solution activity, in this case pre-solution activity, to the judicial exception. Specifically, this example is of mere data gathering.
Claim 1 also recites the additional limitation including “a Global Positioning System (GPS) navigation unit”, “a controller”, and “a communicator configured to communicate with bear-by vehicles via a vehicle-to-vehicle (V2V) communication, wherein the near-by vehicles are located within a predetermined distance from the destination” which are examples of generally linking to a technological field.
 
Step 2B Analysis: Applicant’s claim(s) 12 does not recite additional elements that provide significantly more than the recited judicial exception.  When considered individually or in combination, the additional limitations of claim 1 does not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claim 12 is: reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is are directed toward non-statutory subject matter and are rejected under 35 U.S.C. 101.

Claim 14, which is dependent on claim 12, simply adds the limitations, “wherein the information comprises: a first set of the information including at least one of a speed of the near-by vehicles, a direction of the near-by vehicles, a drive gear of the near-by vehicles, or a number of passengers in the near-by vehicles; and a second set of the information including at least one of a parking duration of the near-by vehicles, an operation status of the near-by vehicles, or an amount of fuel that the near-by vehicles maintain”,  which is merely further limiting the extra solution activity of data gathering. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 15, which is dependent on claim 14, recites limitations substantially the same as claim 5 above and is therefore rejected for the same reason.

Claim 16, which is dependent on claim 15, recites limitations substantially the same as claim 6 above and is therefore rejected for the same reason.

Claim 17, which is dependent on claim 16, recites limitations substantially the same as claim 7 above and is therefore rejected for the same reason.

Claim 18, which is dependent on claim 17, recites limitations substantially the same as claim 8 above and is therefore rejected for the same reason.


Claim 19, which is dependent on claim 18, recites limitations substantially the same as claim 9 above and is therefore rejected for the same reason.

Claim 20, which is dependent on claim 12, recites limitations substantially the same as claim 10 above and is therefore rejected for the same reason.

Claim 21, which is dependent on claim 12, recites limitations substantially the same as claim 11 above and is therefore rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Herman et al (US 20190204109 A1) henceforth referred to as Herman and further in view of Mason et al (US 20190236951 A1) henceforth referred to as Mason.

Regarding Claim 1 Herman teaches A method for estimating a wait time at a destination of a vehicle (para [0018] line 1-4 : “The example methods and apparatus disclosed herein determine a predicted wait time for a commercial point-of-interest for an estimated time-of-arrival of the vehicle.”), the method comprising: 
receiving, by a user interface, a request from a user to estimate the wait time at the destination of the vehicle (para [0020] line 5-12 : “In some examples, the commercial point-of-interest is identified and/or selected by the user, via the user interface of the vehicle, based on a commercial point-of-interest category, a predetermined geographic region, a distance from a current location of the vehicle, a distance from a predetermined travel route of the vehicle and/or historical vehicle data indicating routine and/or habitual trips to a commercial point-of-interest.”, Selection of a point-of-interest where a wait time is estimated is equivalent to a request for the user to estimate wait time.); 
determining, by a Global Positioning System (GPS) navigation unit, the destination of the vehicle, a distance from a current location of the vehicle to the destination, and an estimated arrival time of the vehicle at the destination (para [0020] line 1-12 : “To determine the estimated time-of-arrival of the vehicle at the commercial point-of-interest, the wait-time predictor may be in communication with a global navigation satellite system and/or a global positioning system that calculates the estimated time-of-arrival. In some examples, the commercial point-of-interest is identified and/or selected by the user, via the user interface of the vehicle, based on a commercial point-of-interest category, a predetermined geographic region, a distance from a current location of the vehicle, a distance from a predetermined travel route of the vehicle and/or historical vehicle data indicating routine and/or habitual trips to a commercial point-of-interest.”); 
However, Herman does not explicitly teach collecting, by a communicator, first information from near-by vehicles using a vehicle-to-vehicle (V2V) communication, wherein the near-by vehicles are located within a predetermined distance from the destination;
calculating, by a controller, a number of target vehicles based on second information received from the near-by vehicles, wherein each of the target vehicles is expected to arrive at the destination within a predetermined time period of the estimated arrival time; and
estimating, by the controller, the wait time at the destination based on the calculated number of the target vehicles.

	However, in the same field of endeavor (predicting vehicle wait time), Mason teaches collecting, by a communicator, first information from near-by vehicles using a vehicle-to-vehicle (V2V) communication, wherein the near-by vehicles are located within a predetermined distance from the destination (para [0015] line 1-6 : “Embodiments described herein can incorporate vehicle-to-cloud (V2C) communication. The vehicles can use indications of vehicle mobility (“operator activity information”), such as vehicle on-board GPS information and/or ignition ON sensors, to indicate how long a vehicle has been driving around a parking area.”, para [0021] line 1-16 : “In embodiments described herein, the vehicle 100 is in communication with a computing device 200. The vehicle 100 being in communication with the computing device 200 refers to any forms of direct or indirect communication between the computing device 200 and the vehicle 100, including direct communication, communication through one or more intermediary computing devices, communication through the cloud, or combinations thereof. The communication can be performed through the use of a variety of wired or wireless networks In some embodiments, the computing device 200 is a server which is remote from the vehicle 200. In further embodiments, the computing device 200 can be integrated into the vehicle 100, such as an embedded system. The computing device 200 can include a parking interval system 270 that is implemented to perform methods and other functions as disclosed herein.”, para [0037] line 16-18 : “The sensing vehicles 402 and 404 can move independently of one another or based on vehicle-to-vehicle communication.”, as the system teaches communication between vehicles as well as communication with the system being direct or indirect through other computing systems, the system teaches collecting information from near-by vehicles using vehicle-to-vehicle communication, further determining a vehicle is driving around a parking area would require that a predetermined distance from the destination be used to locate the near-by vehicles.);
calculating, by a controller, a number of target vehicles based on second information received from the near-by vehicles, wherein each of the target vehicles is expected to arrive at the destination within a predetermined time period of the estimated arrival time (para [0025] line 1-14 : “The computing device 200 further includes the parking interval system 270 that is implemented to perform methods and other functions as disclosed herein relating to determination of vehicle idle information and parking area availability. The parking interval system 270 includes a plurality of modules to perform the functions described herein, including a proximity module 320, an activity monitoring module 330 and an estimation module 340. In one or more embodiments, the parking interval system 170 can communicate via a wired or wireless connection with the vehicle 100 to correlate functionality as discussed herein. The parking interval system can be in communication with one or more vehicles to collect information about the parking area. In one embodiment, the vehicle 100 is representative of the one or more vehicles, as used herein.”, para [0027] line 1-11 : “The proximity module 320 generally includes instructions that function to control the processor 204 to detect one or more sensing vehicles in the boundaries of the plurality of parking areas and to receive operator activity information 360 from the one or more sensing vehicles. The proximity module 320 can determine the number of sensing vehicles in the parking area using a network 380. The network 380 is a connection between the computing device 200 and the sensing vehicles which allows for the transmission of information, as used by the parking interval system 270.”); and 
estimating, by the controller, the wait time at the destination based on the calculated number of the target vehicles (para [0031] line 1-13 : “The activity monitoring module 330 can, using the network 380, access the vehicle activity model 370 to determine the idle information for the sensing vehicles. There are circumstances where the sensing vehicles are not parked while in a parking area intentionally. Further, there are circumstances where the sensing vehicles are parked but maintain an idle status (e.g., waiting for a second person, preparation for a meeting or event, etc.). The vehicle activity model 370 collects information to characterize the difference between each status, to differentiate between a sensing vehicle which is idle and waiting on a parking spot and a sensing vehicle which is idle and not attempting to park or already parked.”, para [0032] line 1-11 : “The estimation module 340 can further include instructions that function to control the processor 204 to determine, using the idle information, the estimated wait time for a parking space in the parking area. The estimated wait time is the period of time that an operator can expect to wait for a parking spot in a specific parking area. Specifically, the estimation module 340 can use idle information collected from a plurality of sensing vehicles, located in a plurality of parking areas to generate a probability map of the parking areas in the working region of the computing device 200.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Herman with the system of Mason to improve the accuracy of the estimated wait time.

Regarding Claim 2, the combination of Herman and Mason teaches The method of claim 1, further Herman teaches wherein the method further comprises: 
displaying, by the controller, the estimated wait time at the destination on the user interface (para [0040] line 1-6 : “As illustrated in FIG. 2, the wait-time communicator 208 of the wait-time predictor 112 provides the predicted wait time determined by the wait-time calculator 206 to the user interface 114 to enable the predicted wait time to be displayed and/or otherwise communicated to the passenger 118 of the vehicle 102.”).

Regarding Claim 3, the combination of Herman and Mason teaches The method of claim 1, further Mason teaches wherein the first information comprises at least one of a speed of the near-by vehicles, a direction of the near-by vehicles, a drive gear of the near- by vehicles, or a number of passengers in the near-by vehicles (para [0029] line 1-7 : “The operator activity information 360 can indicate aspects about the activity of the operator of the sensing vehicle and the idle status of the sensing vehicle, such as the ignition state of the vehicle, the movement in the steering wheel, depression of one or more pedals, physical movement of the vehicle, or other indicators that the vehicle is not parked in a parking spot.”).

Regarding Claim 4, the combination of Herman and Mason teaches The method of claim 3, further Mason teaches wherein the second information comprises at least one of a parking duration of the near-by vehicles, an operation status of the near-by vehicles, or an amount of fuel that the near-by vehicles maintain (para [0029] line 1-7 : “The operator activity information 360 can indicate aspects about the activity of the operator of the sensing vehicle and the idle status of the sensing vehicle, such as the ignition state of the vehicle, the movement in the steering wheel, depression of one or more pedals, physical movement of the vehicle, or other indicators that the vehicle is not parked in a parking spot.”).

Regarding Claim 5, the combination of Herman and Mason teaches The method of claim 4, further Mason teaches wherein calculating the number of target vehicles comprises: 
determining whether the near-by vehicles are in a parking status or a driving status based on the first information (para [0031] line 8-20 : “The vehicle activity model 370 collects information to characterize the difference between each status, to differentiate between a sensing vehicle which is idle and waiting on a parking spot and a sensing vehicle which is idle and not attempting to park or already parked. The vehicle activity model 370 can use received information from the vehicle sensors, either locally or remotely, to determine changes in the position of the steering wheel, imaging related to the position of the operator, position of other sensing vehicles in the parking area, entry time, previous behaviors of a sensing vehicle in a parking area and others to determine the general intent of the operator in the parking area.”); and 
excluding a number of non-target vehicles from a number of near-by vehicles at least one of when the non-target vehicles are parked longer than a predetermined amount of time, when the non-target vehicles are out of operation, or when the non-target vehicles do not maintain a predetermined amount of fuel to arrive at the destination (Mason teach the selection of vehicles based on their operation status, therefore a vehicle out of operation and not having an operation status would not be selected, i.e. would be excluded from the number of near-by vehicles. ).

Regarding Claim 11, the combination of Herman and Mason teaches The method of claim 1, further Mason teach wherein collecting the information from the near-by vehicles is performed using mesh network communication (as Mason teaches V2V communication and V2V communication is an example of mesh network communication, Mason teaches collecting the information via mesh network communication).

Regarding Claim 12, Herman teaches A system for estimating a wait time at a destination of a vehicle (para [0018] line 1-4 : “The example methods and apparatus disclosed herein determine a predicted wait time for a commercial point-of-interest for an estimated time-of-arrival of the vehicle.”) , the system comprising: 
a Global Positioning System (GPS) navigation unit configured to determine a route to the destination, a distance from a current location of the vehicle to the destination, and an estimated arrival time of the vehicle at the destination; (para [0020] line 1-12 : “To determine the estimated time-of-arrival of the vehicle at the commercial point-of-interest, the wait-time predictor may be in communication with a global navigation satellite system and/or a global positioning system that calculates the estimated time-of-arrival. In some examples, the commercial point-of-interest is identified and/or selected by the user, via the user interface of the vehicle, based on a commercial point-of-interest category, a predetermined geographic region, a distance from a current location of the vehicle, a distance from a predetermined travel route of the vehicle and/or historical vehicle data indicating routine and/or habitual trips to a commercial point-of-interest.”, para [0033] line 10-13 : “In some examples, the wait-time predictor 112 is implemented by processor(s) located in the vehicle 102 (e.g., in a protocol interface module installed in the vehicle).”); 
However, Herman does not explicitly teach a communicator configured to: 
communicate with near-by vehicles via a vehicle-to-vehicle (V2V) communication, wherein the near-by vehicles are located within a predetermined distance from the destination; and 
collect information from the near-by vehicles; and 
a controller configured to: 
calculate a number of target vehicles based on the collected information from the near-by vehicles, wherein each of the target vehicles is expected to arrive at the destination within a predetermined time period of the estimated arrival time; and 
estimate the wait time at the destination based on the calculated number of target vehicles.

	However, in the same field of endeavor (predicting vehicle wait time), Mason teaches a communicator (para [0033] line1-4 : “The estimation module 340 can then transmit guidance, through a communication device, to a recipient vehicle, including a selection of parking areas from the plurality of parking areas.”) configured to: 
communicate with near-by vehicles via a vehicle-to-vehicle (V2V) communication, wherein the near-by vehicles are located within a predetermined distance from the destination (para [0015] line 1-6 : “Embodiments described herein can incorporate vehicle-to-cloud (V2C) communication. The vehicles can use indications of vehicle mobility (“operator activity information”), such as vehicle on-board GPS information and/or ignition ON sensors, to indicate how long a vehicle has been driving around a parking area.”, para [0021] line 1-16 : “In embodiments described herein, the vehicle 100 is in communication with a computing device 200. The vehicle 100 being in communication with the computing device 200 refers to any forms of direct or indirect communication between the computing device 200 and the vehicle 100, including direct communication, communication through one or more intermediary computing devices, communication through the cloud, or combinations thereof. The communication can be performed through the use of a variety of wired or wireless networks In some embodiments, the computing device 200 is a server which is remote from the vehicle 200. In further embodiments, the computing device 200 can be integrated into the vehicle 100, such as an embedded system. The computing device 200 can include a parking interval system 270 that is implemented to perform methods and other functions as disclosed herein.”, para [0037] line 16-18 : “The sensing vehicles 402 and 404 can move independently of one another or based on vehicle-to-vehicle communication.”, as the system teaches communication between vehicles as well as communication with the system being direct or indirect through other computing systems, the system teaches collecting information from near-by vehicles using vehicle-to-vehicle communication, further determining a vehicle is driving around a parking area would require that a predetermined distance from the destination be used to locate the near-by vehicles.); and 
collect information from the near-by vehicles (para [0031] line 1-3 : “The activity monitoring module 330 can, using the network 380, access the vehicle activity model 370 to determine the idle information for the sensing vehicles.”); and ;
a controller (para [0022] line 1-3 : “Referring to FIG. 2, an example of a computing device 200 having the parking interval system 270 in communication with the vehicle 100 is illustrated.”) configured to: 
calculate a number of target vehicles based on the collected information from the near-by vehicles, wherein each of the target vehicles is expected to arrive at the destination within a predetermined time period of the estimated arrival time (para [0025] line 1-14 : “The computing device 200 further includes the parking interval system 270 that is implemented to perform methods and other functions as disclosed herein relating to determination of vehicle idle information and parking area availability. The parking interval system 270 includes a plurality of modules to perform the functions described herein, including a proximity module 320, an activity monitoring module 330 and an estimation module 340. In one or more embodiments, the parking interval system 170 can communicate via a wired or wireless connection with the vehicle 100 to correlate functionality as discussed herein. The parking interval system can be in communication with one or more vehicles to collect information about the parking area. In one embodiment, the vehicle 100 is representative of the one or more vehicles, as used herein.”, para [0027] line 1-11 : “The proximity module 320 generally includes instructions that function to control the processor 204 to detect one or more sensing vehicles in the boundaries of the plurality of parking areas and to receive operator activity information 360 from the one or more sensing vehicles. The proximity module 320 can determine the number of sensing vehicles in the parking area using a network 380. The network 380 is a connection between the computing device 200 and the sensing vehicles which allows for the transmission of information, as used by the parking interval system 270.”); and 
estimate the wait time at the destination based on the calculated number of target vehicles(para [0031] line 1-13 : “The activity monitoring module 330 can, using the network 380, access the vehicle activity model 370 to determine the idle information for the sensing vehicles. There are circumstances where the sensing vehicles are not parked while in a parking area intentionally. Further, there are circumstances where the sensing vehicles are parked but maintain an idle status (e.g., waiting for a second person, preparation for a meeting or event, etc.). The vehicle activity model 370 collects information to characterize the difference between each status, to differentiate between a sensing vehicle which is idle and waiting on a parking spot and a sensing vehicle which is idle and not attempting to park or already parked.”, para [0032] line 1-11 : “The estimation module 340 can further include instructions that function to control the processor 204 to determine, using the idle information, the estimated wait time for a parking space in the parking area. The estimated wait time is the period of time that an operator can expect to wait for a parking spot in a specific parking area. Specifically, the estimation module 340 can use idle information collected from a plurality of sensing vehicles, located in a plurality of parking areas to generate a probability map of the parking areas in the working region of the computing device 200.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Herman with the system of Mason to improve the accuracy of the estimated wait time.

Regarding Claim 13, the combination of Herman and Mason teaches The system of claim 12, further Herman teach wherein the system further comprises:  
a user interface (Fig. 2, Fig. 2 shows a user interface as part of the system) configured to: 
receive, from a user, a request to estimate the wait time at the destination (para [0020] line 5-12 : “In some examples, the commercial point-of-interest is identified and/or selected by the user, via the user interface of the vehicle, based on a commercial point-of-interest category, a predetermined geographic region, a distance from a current location of the vehicle, a distance from a predetermined travel route of the vehicle and/or historical vehicle data indicating routine and/or habitual trips to a commercial point-of-interest.”, Selection of a point-of-interest where a wait time is estimated is equivalent to a request for the user to estimate wait time.); and 
display the estimated wait time at the destination (para [0040] line 1-6 : “As illustrated in FIG. 2, the wait-time communicator 208 of the wait-time predictor 112 provides the predicted wait time determined by the wait-time calculator 206 to the user interface 114 to enable the predicted wait time to be displayed and/or otherwise communicated to the passenger 118 of the vehicle 102.”).. 

Regarding Claim 14, the combination of Herman and Mason teaches The system of claim 12, further Mason teaches wherein the information comprises: 
a first set of the information including at least one of a speed of the near-by vehicles, a direction of the near-by vehicles, a drive gear of the near-by vehicles, or a number of passengers in the near-by vehicles (para [0029] line 1-7 : “The operator activity information 360 can indicate aspects about the activity of the operator of the sensing vehicle and the idle status of the sensing vehicle, such as the ignition state of the vehicle, the movement in the steering wheel, depression of one or more pedals, physical movement of the vehicle, or other indicators that the vehicle is not parked in a parking spot.”); and 
a second set of the information including at least one of a parking duration of the near-by vehicles, an operation status of the near-by vehicles, or an amount of fuel that the near-by vehicles maintain (para [0029] line 1-7 : “The operator activity information 360 can indicate aspects about the activity of the operator of the sensing vehicle and the idle status of the sensing vehicle, such as the ignition state of the vehicle, the movement in the steering wheel, depression of one or more pedals, physical movement of the vehicle, or other indicators that the vehicle is not parked in a parking spot.”).

Regarding Claim 15, it recites a system with limitations substantially the same as claim 5 above and therefore is rejected for the same reason.

Regarding Claim 21, it recites a system with limitations substantially the same as claim 11 above and therefore is rejected for the same reason.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of Mason and further in view of Beaurepaire et al (US 20200132502 A1) henceforth referred to as Beaurepaire.

Regarding Claim 10, the combination of Herman and Mason teaches The method of claim 1, however, the combination does not explicitly teach wherein collecting information from the near-by vehicles is performed by a route factoring scheme.

However, in the same field of endeavor (involving time it takes to park at a destination), Beaurepaire teaches a system wherein collecting information from the near-by vehicles is performed by a route factoring scheme (para [0035] line 1-5 : “In one embodiment, the system 100 incorporates this new information (e.g., the route 211 driven by the vehicle 103 during its inferred parking search) to propose a new and optimized parking search route 213 for Car 103 to continue looking for a parking spot.”).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Herman and Mason with the system of Beaurepaire “to assist user to find on-street parking in a timely manner” (Beaurepaire para [0001] line 11-12).

Regarding Claim 20, it recites a system with limitations substantially the same as claim 10 above and therefore is rejected for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

US 20050280555 A1 : Warner et al teaches a dynamic parking management system which uses intelligent software engine that interfaces with a wireless mesh network to provide accurate and current data of available parking assets. (abstract)

US 20200400446 A1: Beaurepaire et al teaches providing an isoline map of a time to park at a destination representing an estimated time needed for a vehicle to park within a geographic area surrounding the destination. (abstract)

US 20190057475 A1 : LI et al teaches methods and systems for predicting wait time of a transportation service request including receiving from a terminal device request for transportation service. (abstract)

US 20180336784 A1 : Liu teaches an approach for estimation of waiting time to park involving processing parking data from a parking area to determine a probability that all parking sports in the area are occupied.(abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.H./Examiner, Art Unit 3668


/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668